Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	For the purpose of evaluating the instant invention against the prior art, it has been presumed that an anticipatory reference need not disclose the same raw amounts of each material indicated in claim 1 but, instead, the same relative amounts.  That is to say, it is conventional in the drafting of polymer composition claims to identify a base polymer with a non-variable quantity fixed at 100 parts while the remaining materials are disclosed in quantities defined by a range relative to 100 parts of said base polymer.  Thus, in order that a reference constitute a foundation for rejection, it would not be necessary that it disclose the polymer component correlated with claimed component (A) as being introduced as 100 parts.  Similar analysis would apply when ascertaining whether corresponding quantities of the materials correlated with ingredients (D) to (G) relative to the total amount of components associated with claimed materials (A) to (C) are disclosed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiguchi et al., WO 2016/056635.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. 2017/0210862 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	Applicants are directed to Tables 1 and 2 where there are summarized the makeup of various exemplifications of the prior art invention.  See also paragraphs [0185-0200] where the materials employed in the formulation of the compositions of Tables 1 and 2 are defined.  Many of the trials outlined in these tables appear to be anticipatory of the instant invention but Example 3 will be considered by way of illustration.  Example 3 teaches a composition comprising 5 parts of polypropylene correlated with claimed component (B), 35 parts of EPDM designated by the commercial name NORDEL, and 20 parts of the softener oil DIANA PW-90.  With 5 parts of polypropylene and 20 parts of the softener oil relative to 35 parts of the EPDM terpolymer correlated with claimed component (A), it can be demonstrated that their relative quantities are consistent with those claimed as follows:
5/35 = x/100, x = 14.29
meaning that there would be about 14.3 parts of the polypropylene component relative to 100 parts of the ethylene/α-olefin copolymer.  A similar ratio may be set up to show that the quantity of softening oil is, likewise, within the range set forth in the claim.
	There are 60 total parts of the compounds corresponding to claimed components (A), (B), and (C).  The quantity of organic peroxide, indicated to be 0.1 part, would be
0.1/60 = x/100, x= 0.17 parts 
in a composition containing 100 total parts of the aforementioned polymers and softener oil.  Two parts of a silane coupling agent are added to 60 parts of these ingredients.  In 100 parts of the same, the amount of silane introduced would be 
2/60 = x/100, x =3.3 parts.
The same exercise may be used to show that the amount of filler added correlates with the required amount of claimed component (G).  
Note that the claims allow that the crosslinking aid be absent.
The entirety of all of the aforementioned materials, including the contribution of polyethylene which is not excluded from the claimed composition, is 82.2 parts.  Added to them in a separate operation is 0.2 parts of a silanol condensation catalyst.  Once more, a ratio may be constructed to demonstrate that the requirement of claim 2 is met:
0.2/82.2 = x/100, x = 0.24
meaning that Example 3 discloses a composition with an amount of condensation catalyst consistent with that set forth in claim 1.  The steps of claim 4 are addressed by the process delineated in [0201-0211].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al., WO 2016/056635.
Whereas the exemplifications of the prior art invention are devoid of any mention of a material corresponding to the claimed crosslinking aid, there is disclosed in [0108] the possible addition of a crosslinking assistant that crosslinks the polymer components in the presence of a peroxide.  The same passage vaguely identifies polyfunctional compounds as candidates and, to the extent that they are reactive when a peroxide is available, polyfunctional compounds featuring a plurality of ethylenically-unsaturated groups would be immediately obvious to one having ordinary skill.  The reference, thus, renders obvious those embodiments of the instant invention where a non-zero amount of claimed component (F) is included.

	
Examples 11 and 13 of Table 2 in Tasaka et al., U.S. Patent # 7,053,145 are of interest because they summarize the contents of two compositions where prior art components b, c-1, d-2, e, f, correspond to claimed components (C), (A), (C), (D), and (F), (G), and (E) respectively.  Table 2 further outlines the presence of materials B-3, and TSL-8370, which correlate with claimed components (G) and (E) respectively.  Whereas the quantity of filler indicated is higher (500 parts relative to 206 total parts of the materials correlating with claimed components A, B, and C) than that claimed, column 13, lines 23+ indicates that as little as 50 parts of the filler/metal hydrate per 100 parts of prior art component (A) inclusive of all the polymer materials combined (column 6, lines 20-29) may be incorporated.  However, elsewhere in the disclosure, it is made clear that the silane coupling agent is reacted with the filler prior to combining with the other ingredients thus it doesn’t teach the composition of claim 1 where said silane exists, at least preliminarily, independent of the filler.  
	Other references that are of interest but are no more germane than Nishiguchi, or have shortcomings similar to Tasaka, include WO 2015/002263 and U.S. Patent Application Publication Nos. 2014/0227518, 20100354556, 2016/0200881, 2013/0098494, 2018/0334556, 2015/0315373, and 2002/0055591.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 18, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765